As filed with the Securities and Exchange Commission on April27, 2010 Registration No.333-148854 SECURITIES AND EXCHANGE COMMISSION Washington,D.C. 20549 Post-Effective Amendment No. 5 to FormS-11 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 Hines Real Estate Investment Trust, Inc. (Exact name of registrant as specified in governing instruments) 2800 Post Oak Boulevard Suite5000 Houston, Texas 77056-6118 (888)220-6121 (Address, including zip code, and telephone number, including, area code, of principal executive offices) Charles N. Hazen 2800 Post Oak Boulevard Suite5000 Houston, Texas 77056-6118 (888)220-6121 (Name and address, including zip code, and telephone number, including area code, of agent for service) With a copy to: Judith D. Fryer, Esq. Greenberg Traurig, LLP 200 Park Avenue New York, New York 10166 (212) 801-9200 Approximate date of commencement of proposed sale to the public:as soon as practicable after this registration statement becomes effective. If this form is filed to register additional securities for an offering pursuant to Rule462(b) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.o If this form is a post-effective amendment filed pursuant to Rule462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.o If this form is a post-effective amendment filed pursuant to Rule462(d) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.o If delivery of the prospectus is expected to be made pursuant to Rule434, check the following box.o This Post-Effective Amendment No.5 consists of: • Sticker Supplement No.8 dated April 27, 2010, which will be affixed to the bottom five inches of the cover page of our prospectus dated April30, 2009 (the “Prospectus”), so that it will not cover the bullet risk factors on the cover page. This supplement supplements, modifies or supersedes certain information in the Prospectus and supersedes and replaces supplements No. 1 though No. 7, dated May 19, 2009 through December 8, 2009. The Prospectus superseded and replaced the original prospectus for this offering, dated July 1, 2008, and all prior supplements to such prospectus; • our Prospectus, previously filed pursuant to Rule424(b)(3), dated April30, 2009 and re-filed herewith; • PartII, included herewith; and • signatures, included herewith. 1 HINES REAL ESTATE INVESTMENT TRUST, INC. STICKER SUPPLEMENT NO.8 Sticker Supplement No.8 dated April 27, 2010, to our prospectus dated April30, 2009 (the “Prospectus”), updates information in the “Questions and Answers about this Offering,” “Prospectus Summary,” “Risk Factors,” “Management,” “Management Compensation, Expense Reimbursements and Operating Partnership Participation Interest,” “Our Real Estate Investments,” “Investment Objectives and Policies with Respect to Certain Activities,” “Selected Financial Data,” “Management’s Discussion and Analysis of Financial Condition and Results of Operations,” “Plan of Distribution,” “The Operating Partnership,” “ERISA Considerations,” “Legal Proceedings,” “Reports to Shareholders,” “Experts,” “Incorporation by Reference” and “Financial Statements” sections of the Prospectus. This supplement No.8 supplements, modifies or supersedes certain information in the Prospectus and supersedes and replaces prior supplements No.1 through No.7, dated May 19, 2009 though December 8, 2009, to our Prospectus, and must be read in conjunction with the Prospectus. 2 HINES REAL ESTATE INVESTMENT TRUST, INC. SUPPLEMENT NO.8 DATED APRIL 27, 2010 TO THE PROSPECTUS DATED APRIL 30, 2009 This prospectus supplement (this “Supplement”) is part of and should be read in conjunction with the prospectus of Hines Real Estate Investment Trust, Inc., dated April30, 2009 (the “Prospectus”). The Prospectus superseded and replaced the original prospectus for this offering, dated July 1, 2008, and all supplements to the prior prospectus. This Supplement supersedes and replaces all prior supplements to this Prospectus. Unless otherwise defined herein, capitalized terms used in this Supplement shall have the same meanings as in the Prospectus. TABLE OF CONTENTS Supplement No.8 Page Number Prospectus Page Number A. Status of Our Current Public Offering 3 N.A B. Distributions Authorized by Our Board of Directors and Change in the Distribution Rate 4 xi, 7, 22 C. Modifications to Our Share Redemption Program 4 8-10, 137, 138 D. Consideration of a Liquidity Event 6 xi, xii E. Updates to the Questions and Answers About This Offering Section 6 ii, v, viii, x F. Updates to the Prospectus Summary Section 10 2 G. Updates to the Risk Factors Section 10 9, 10, 13, 15-19, 23, 25-27, 30, 32, 33, 35 H. Updates to the Management Section 16 39, 44, 49, 50, 52, 53, 58-63, 66 I. Updates to the Management Compensation, Expense Reimbursements and Operating Partnership Participation Section 31 71 J. Updates to Our Real Estate Investments Section 32 71-87, 91 K. Updates to the Investment Objectives and Policies with Respect to Certain Activities Section 44 101, 104, 106-108 L. Updates to the Selected Financial Data Section 46 M. Updates to the Management’s Discussion and Analysis of Financial Condition and Results of Operations Section 63 N. Updates to the Description of Capital Stock Section 63 136, 137 O. Updates to the Plan of Distribution Section 64 P. Updates to the Operating Partnership Section 64 Q. Updates to the ERISA Considerations Section 65 R. Updates to the Legal Proceedings Section 66 S. Updates to the Reports to Shareholders Section 66 T. Updates to the Experts Section 66 U. Updates to the Incorporation by Reference Section 66 V. Updates to the Financial Statements Section 67 F-1 W. Appendix D - Hines History, Experience and Timeline 68 D-1 A.Status of Our Current Public Offering As of April 22, 2010, we had received gross proceeds of approximately $505.3 million from the sale of approximately50.0 million of our common shares in our current public offering, including approximately $117.7 million relating to approximately 12.1 million shares issued under our dividend reinvestment plan. As of April 22, 2009, approximately $382.3 million in shares remained available under our dividend reinvestment plan (“DRP Shares”). In consideration of market conditions and other factors, on November 30, 2009, our board of directors determined to cease new sales of primary offering shares and we have not accepted any subscriptions for such shares dated after December 31, 2009.Our board of directors is considering various future capital raising strategies, and may resume capital raising in the future under a new primary offering.Hines REIT will continue to sell the DRP Shares offered pursuant to the Prospectus.The Prospectus and this Supplement should therefore be read in light of the fact that new sales of primary offering shares ceased after December 31, 2009, and only DRP Shares continue to be sold pursuant to the Prospectus. 3 B.Distributions Authorized by Our Board of Directors and Change in the Distribution Rate With the authorization of our board of directors, we have declared distributions for each of the months from May 2009 through April 2010. The May and June 2009 distributions were calculated based on shareholders of record each day during such months in an amount equal to $0.00175233 per share, per day. The distributions for the months of May and June 2009 were aggregated with our distributions from April 2009 and paid on July 1, 2009. The distributions for each of the months from July 2009 throughApril 2010 were calculated based on shareholders of record each day during such months in an amount equal to $0.00165699 per share, per day, which represents a decrease of $0.00009534 per share, per day compared to those declared in May and June 2009. The distributions for the months of July, August and September 2009 were paid in October 2009. The distributions for the months of October, November and December 2009 were paid in January 2010.The distributions for the months of January, February and March 2010 were paid in April 2010.Distributions for the month of April 2010 will be paid in July 2010. All distributions were or will be paid in cash or reinvested in stock for those participating in our dividend reinvestment plan. C.Modifications to Our Share Redemption Program Our board of directors and our officers remain focused on carefully managing our cash position and maintaining appropriate levels of liquidity to meet our operating and capital needs in an environment where access to capital in the equity and debt markets remains constrained.To that end, on November 30, 2009, our board of directors determined that it is in our best interest to suspend our share redemption program until further notice, except with respect to redemption requests made in connection with the death or disability (as defined in the Code) of a shareholder (referred to herein as “Special Redemption Requests”).Special Redemption Requests will be considered for redemption by our board of directors on a quarterly basis, and the fulfillment of any Special Redemption Requests will be subject to the discretion of our board of directors in determining whether we have sufficient funds available for redemptions and will be subject to the other limitations of the share redemption program, as described below. As a result of these changes, any reference to our share redemption program in the Prospectus is hereby updated to reflect that our share redemption program has been suspended until further notice, except with respect to Special Redemption Requests.Further, any description of the terms of our share redemption program in the Prospectus should be read in conjunction with and is superseded by the following disclosure, which deletes and replaces the “Description of Capital Stock - Share Redemption Program” section of the Prospectus: Share Redemption Program Our shares are currently not listed on a national securities exchange and we currently do not intend to list our shares. In order to provide our shareholders with some liquidity, we instituted a share redemption program.However, on November 30, 2009, our board of directors determined that it is in our best interest to suspend our share redemption program until further notice, except with respect to redemption requests made in connection with the death or disability (as defined in the Code) of a shareholder.All unfunded requests for redemptions, which were not made in connection with the death or disability of a shareholder, were cancelled.Such redemption requests may be resubmitted at such point in the future, if any, at which our board of directors determines to reopen our share redemption program.Any such future redemption requests will be subject to the conditions and limitations of our share redemption program, as in effect if or when we recommence our general share redemption program. Prior to the time, if any, as our shares are listed on a national securities exchange, subject to the conditions and limitations described herein, any shares that have been held by the shareholder for at least one year since the date of their acquisition, and were (i) purchased from us, (ii) received through a non-cash transaction, not in the secondary market or (iii) purchased from another shareholder prior to January 11, 2009, may be presented in whole or in part to us for redemption in connection with Special Redemption Requests.In connection with such requests, we may, in our discretion, waive the one-year holding period requirement as well as the limitations on the number of shares that will be redeemed as summarized below.In addition, in the event a shareholder is having all his shares redeemed, the one-year holding requirement will be waived for shares purchased under our dividend reinvestment plan. We will not pay the Advisor or its affiliates any fees to complete any transactions under our share redemption program. To the extent our board of directors determines that we have sufficient available cash flow for redemptions, we intend to redeem Special Redemption Requests for cash on a quarterly basis; however, our board of directors may determine from time to time to adjust the timing of redemptions upon 30 days’ notice, which will be provided in the form of a current report on Form 8-K filed with the U.S. Securities and Exchange Commission (“SEC”) and made available on our website (www.HinesREI.com).Unless our board of directors determines otherwise, the funds available for redemption will be limited to the lesser of the amount required to redeem 10% of the shares outstanding as of the same date in the prior calendar year or the amount of proceeds received from our dividend reinvestment plan in the prior quarter. Our board of directors may terminate, suspend or amend our share redemption program and discontinue redemptions of Special Redemption Requests at any time upon 30 days’ written notice without shareholder approval if our directors believe such action is in our best interests, or if they determine the funds otherwise available to fund our share redemption program are needed for other purposes. The written notice will take the form of a current report on Form 8-K filed with the SEC and made available on our website. 4 During the years ended December 31, 2009, 2008 and 2007, we redeemed $152.5 million, $58.7 million and $10.6 million in shares, respectively. During these years, all shareholder requests for redemptions were fully funded out of proceeds from our dividend reinvestment plan. During 2009, we experienced a significant increase in share redemptions, all of which were funded out of proceeds from our dividend reinvestment plan and our primary offering. Cash used to fund redemptions reduces our liquidity available to fund acquisitions of real estate investments and other cash needs. We cannot assure you that we will be able to fully fund Special Redemption Requests in the future. Our current share redemption price for Special Redemption Requests is $9.15 per share. The redemption price was determined by our board of directors. Our board’s determination of the redemption price was subjective and was primarily based on our estimated per-share net asset value as determined by our management. Our management estimated our per-share net asset value using valuations of our real estate assets and notes payable as of December 31, 2008, which were determined by independent third parties (except for assets acquired within the last year for which we used aggregate cost). Management estimated the values of our other assets and liabilities as of December 31, 2008, and then made various adjustments and estimations in order to account for our operations and other factors occurring or expected to occur between December 31, 2008 and the effective date of this pricing change. In addition, our board of directors also considered our historical and anticipated results of operations and financial condition, our current and anticipated distribution payments, yields and offering prices of other real estate companies we deem to be substantially similar to us, our current and anticipated capital and debt structure, and our management’s and Advisor’s recommendations and assessment of our prospects and expected execution of our investment and operating strategies. The valuations of our real estate assets and notes payable, as well as the methodology utilized by our management in estimating our per-share net asset value, were based on a number of assumptions and estimates that may not be accurate or complete. No liquidity discounts or discounts relating to the fact that we are currently externally managed were applied to our estimated per-share valuation, and no attempt was made to value Hines REIT as an enterprise. Likewise, the valuation was not reduced by potential selling commissions or other costs of sale, which would impact proceeds in the case of a liquidation. The redemption price may not be indicative of the price our shareholders could receive if they sold our shares, if our shares were actively traded or if we were liquidated. Our board of directors may adjust the per-share redemption price for Special Redemption Requests from time to time upon 30 days’ written notice based on our then-current estimated per-share net asset value at the time of the adjustment, and such other factors as it deems appropriate, including the then-current offering price of our shares (if any) and the other factors described above, our then-current dividend reinvestment plan price and general market conditions. At any time we are engaged in an offering of shares, the per-share price for shares purchased under our redemption program will always be equal to or lower than the applicable per-share offering price. Real estate asset and notes payable values fluctuate, which in the future may result in an increase or decrease in our net asset value. Thus, future adjustments to our per-share net asset value could result in a higher or lower redemption price. The members of our board of directors must, in accordance with their fiduciary duties, act in a manner they believe is in the best interests of our shareholders when making any decision to adjust the redemption price offered under our share redemption program. Our board of directors will announce any price adjustment and the time period of its effectiveness as a part of our regular communications with shareholders. Please see “Reports to Shareholders.” All Special Redemption Requests must be made in writing and received by us at least five business days prior to the end of the quarter. You may also withdraw your request to have your shares redeemed. Withdrawal requests must also be made in writing and received by us at least five business days prior to the end of the quarter. If our board determines to redeem Special Redemption Requests for a particular quarter and the number of our shares subject to Special Redemption Requests exceeds the limitations described above, or our board of directors determines that available cash flow is insufficient to meet such requests, the Special Redemption Requests will be reduced on a pro rata basis. We cannot guarantee that we will accommodate all requests made in any quarter.If we cannot accommodate all requests in a given quarter, you can withdraw your Special Redemption Request or request in writing that we honor it in a successive quarter.Such pending Special Redemption Requests will generally be honored on a pro-rata basis with any new Special Redemption Requests we receive in the applicable period. Commitments by us to repurchase shares will be communicated either telephonically or in writing to each shareholder who submitted a Special Redemption Request at or promptly (no more than five business days) after the fifth business day following the end of each quarter. We will redeem the shares subject to these commitments, and pay the redemption price associated therewith, within three business days following the delivery of such commitments. You will not relinquish your shares until we redeem them. Please see “Risk Factors — Investment Risks — Your ability to have your shares redeemed is limited under our share redemption program, and if you are able to have your shares redeemed, it may be at a price that is less than the price you paid for the shares and the then-current market value of the shares” and “Risk Factors — Investment Risks — There is currently no public market for our common shares, and we do not intend to list the shares on a stock exchange. Therefore, it will likely be difficult for you to sell your shares and, if you are able to sell your shares, you will likely sell them at a substantial discount. The price of our common shares may be adjusted to a price less than the price you paid for your shares.” 5 The shares we redeem under our share redemption program will be cancelled and will have the status of authorized but unissued shares. We will not resell such shares to the public unless such sales are first registered with the Securities and Exchange Commission under the Securities Act and under appropriate state securities laws or are exempt under such laws. We will terminate our share redemption program in the event that our shares ever become listed on a national securities exchange or in the event a secondary market for our common shares develops. D.Consideration of a Liquidity Event As discussed on pages xi and xii of the Prospectus, our board may consider and authorize us to execute exit strategies at both the asset level and portfolio level, but only if any such exit strategy is deemed to be in our best interests. Due to the uncertainties of market conditions in the future, we believe setting finite dates for possible, but uncertain, liquidity events may result in actions that are not necessarily in the best interests or within the expectations of our shareholders. Therefore, we believe it is more appropriate to allow us and our board of directors the flexibility to consider multiple options at times that our board of directors deems appropriate.Although we are not obligated to execute a particular liquidity event by a set date, we expect our board of directors may begin to consider possible exit strategies for all or a portion of our portfolio between late 2015 and the end of 2019.There can be no assurances that our board of directors will consider any such exit strategy, that we will successfully execute any exit strategy, or that any such exit strategy, if executed, will be beneficial to our shareholders. The following is added to the end of the first paragraph under the heading “Disposition Policies” on page 106 of the Prospectus: Although we are not obligated to sell any of our investments or execute a liquidity event by a set date, we expect that our board of directors may begin to consider possible liquidity events between late 2015 and the end of 2019. There can be no assurances that our board of directors will consider any such exit strategy, that we will successfully execute any exit strategy, or that any such exit strategy, if executed, will be beneficial to our shareholders. E.Updates to the Questions and Answers About This Offering Section 1.The first four questions and answers beginning on page ii of the Prospectus are deleted in their entirety and replaced with the following disclosure: Q: What is Hines Real Estate Investment Trust, Inc., or Hines REIT? A: Hines REIT is a real estate investment trust, or “REIT,” that has invested and intends to continue to invest primarily in institutional-quality office properties located in the United States. In addition, we have invested and may invest in other real estate investments including, but not limited to, properties located outside of the United States, non-office properties, loans and ground leases. •We commenced operations in November 2004. As of April 22, 2010, we had raised almost $2.5billion of gross proceeds through public offerings of our common shares, including gross proceeds of approximately $505.3 million from the sale of approximately 50.0million shares of our common stock in this offering. As of April 22, 2010, approximately $382.3million in shares remained available under our dividend reinvestment plan. We invest the net offering proceeds into our real estate investments, and, as of December31, 2009, owned interests in 63 properties. These properties consist of 45 U.S.office properties, one mixed-use office and retail complex in Toronto, Ontario, one industrial property in Dallas, Texas, four industrial properties in Brazil and a portfolio of 12 grocery-anchored shopping centers located in five states in the southeastern United States. On January 22, 2010 we sold one industrial property located in Curitiba, Brazil and on April 22, 2010, we sold two industrial properties located in Sao Paulo, Brazil. •We are externally managed by our advisor, Hines Advisors Limited Partnership (our “Advisor”), which is responsible for identifying our investment opportunities and managing our day-to-day operations. Our advisor is an affiliate of our sponsor, Hines Interests Limited Partnership (“Hines”). Q: Who is Hines Interests Limited Partnership? A: Hines is a fully integrated global real estate investment and management firm and, with its predecessor, has been investing in real estate and providing acquisition, development, financing, property management, leasing and disposition services for over 50years. Hines provides investment management services to numerous investors and partners including pension plans, domestic and foreign institutional investors, high net worth individuals and retail investors. Hines is owned and controlled by Gerald D. Hines and his son Jeffrey C. Hines. As of December31, 2009, Hines and its affiliates had ownership interests in a real estate portfolio of 214 projects, valued at approximately $22.2 billion. Please see “Management— Hines and our Property Management and Leasing Agreements— The Hines Organization” for more information regarding Hines. 6 Q: What competitive advantages does Hines REIT achieve through its relationship with Hines and its affiliates? A: We believe our relationship with Hines and its affiliates provides us the following benefits: •Global Presence —Our relationship with Hines and its affiliates as our sponsor, advisor and property manager allows us to have access to an organization that has extraordinary depth and breadth around the world with, as of December31, 2009, approximately 3,450employees (including approximately 1,200employees outside of the United States) located in 65 cities across the United States and 16 foreign countries. This provides us a significant competitive advantage in drawing upon the experiences resulting from the vast and varied real estate cycles and strategies that varied economies and markets experience. •Local Market Expertise —Hines’ global platform is built from the ground up based on Hines’ philosophy that real estate is essentially a local business. Hines provides us access to a team of real estate professionals who live and work in individual major markets around the world. These regional and local teams are fully integrated to provide a full range of real estate investment and management services including sourcing investment opportunities, acquisitions, development, re-development, financing, property management, leasing, asset management, disposition, accounting and financial reporting. •Centralized Resources —Hines’ headquarters in Houston, Texas provides the regional and local teams with, as of December31, 2009, a group of approximately 388personnel who specialize in areas such as capital markets, corporate finance, construction, engineering, operations, marketing, human resources, cash management, risk management, tax and internal audit. These experienced personnel provide a repository of knowledge, experience and expertise and an important control point for preserving performance standards and maintaining operating consistency for the entire organization. •Tenure of Personnel —Hines has one of the most experienced executive management teams in the real estate industry with, as of December31, 2008, an average tenure within the organization of 29years. This executive team provides stability to the organization and provides experience through numerous real estate cycles during such time frame. This impressive record of tenure is attributable to a professional culture of quality and integrity and long-term compensation plans that align personal wealth creation with real estate and investor performance and value creation. •Long-Term Track Record —Hines has more than 50years of experience in creating and successfully managing capital and real estate investments for numerous third-party investors. As stated above, as of December31, 2009, Hines and its affiliates had approximately 3,450 employees (including approximately 1,200employees outside of the United States) located in regional and local offices in 65cities in the United States and in 16 foreign countries around the world. Since its inception in 1957, Hines, its predecessor and their respective affiliates have acquired or developed more than 895 real estate projects representing approximately 283 million square feet •Please see “Risk Factors— Potential Conflicts of Interest Risks” and “Conflicts of Interest” for a discussion of certain risks and potential disadvantages of our relationship with Hines. * 2.The first sentence in the answer to the question “Why should I invest in office real estate?” on page v of the Prospectus is replaced in its entirety with the following: Institutional investors have historically allocated a substantial portion of the real estate component of their investment portfolio to office real estate in an effort to obtain income and portfolio diversification. * 7 3.The response to the question “What assets do you currently own?” beginning on page viii is replaced in its entirety with the following: A:Our portfolio consisted of the following assets at December 31, 2009: Direct Investments Property City Leasable Square Feet Percent Leased Our Effective Ownership(1) 321 North Clark Chicago, Illinois 74 % % Distribution Park Araucaria Curitiba, Brazil % % Citymark Dallas, Texas 95 % % 4055/4055 Corporate Drive Dallas, Texas % % JPMorgan Chase Tower Dallas, Texas 87 % % 345 Inverness Drive Denver, Colorado % % Arapahoe Business Park Denver, Colorado 74 % % Raytheon/DIRECTV Buildings El Segundo, California % % Watergate Tower IV Emeryville, California % % Williams Tower Houston, Texas 82 % % 2555 Grand Kansas City, Missouri % % One Wilshire Los Angeles, California 97 % % 3 Huntington Quadrangle Melville, New York 83 % % Airport Corporate Center Miami, Florida 86 % % Minneapolis Office/Flex Portfolio Minneapolis, Minnesota 82 % % 3400 Data Drive Rancho Cordova, California % % Daytona Buildings Redmond, Washington % % Laguna Buildings Redmond, Washington 78 % % 1515SStreet Sacramento, California % % 1900 and 2000 Alameda SanMateo, California 95 % % Distribution Park Elouveira Sao Paolo, Brazil % % Distribution Park Vinhedo Sao Paolo, Brazil % % Seattle Design Center Seattle, Washington 81 % % 5thand Bell Seattle, Washington 98 % % Atrium on Bay Toronto, Ontario 98 % % Total for Directly-Owned Properties 91 % Indirect Investments Core FundOne Atlantic Center Atlanta, Georgia 76 % % The Carillon Building Charlotte, North Carolina 77 % % Charlotte Plaza Charlotte, North Carolina 93 % % One North Wacker Chicago, Illinois 97 % % Three First National Plaza Chicago, Illinois 89 % % 333West Wacker Chicago, Illinois 77 % % One Shell Plaza Houston, Texas % % Two Shell Plaza Houston, Texas 95 % % 425 Lexington Avenue New York, New York % % 499 Park Avenue New York, New York 81 % % 600 Lexington Avenue New York, New York 94 % % Renaissance Square Phoenix, Arizona 88 % % Riverfront Plaza Richmond, Virginia 95 % % Johnson Ranch Corporate Centre Roseville, California 45 % % Roseville Corporate Center Roseville, California 76 % % Summit at Douglas Ridge Roseville, California 62 % % Olympus Corporate Centre Roseville, California 54 % % Douglas Corporate Center Roseville, California 76 % % Wells Fargo Center Sacramento, California 96 % % 8 Property City Leasable Square Feet Percent Leased Our Effective Ownership(1) Indirect Investments 525BStreet SanDiego, California 94 % % The KPMG Building SanFrancisco, California % % 101 Second Street SanFrancisco, California 83 % % 720 Olive Way Seattle, Washington 80 % % 1200 19thStreet Washington,D.C. 60 % % Warner Center Woodland Hills, California 90 % % Total for Core FundProperties 88 % Grocery-Anchored Portfolio Bellaire Boulevard Center Bellaire, Texas 97
